Citation Nr: 0634884	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for low back disability.

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2003.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

In the September 2001 rating decision on appeal, the RO 
stated that service medical records from October 30, 1969, to 
November 29, 1973, were thoroughly reviewed and disclosed 
that on October 19, 1973, the veteran was seen for back pain 
after injuring himself while playing basketball.  In his 
Notice of Disagreement, submitted in February 2002, the 
veteran corroborated the information in the September 2001 
rating decision by stating that he suffered a low back strain 
in the military while participating in a fast-paced 
basketball game in which he was thrown to the ground, during 
a physical education exercise in Hawaii.  The RO again 
referred to the veteran's service medical records documenting 
treatment for back pain in the statement of the case issued 
in June 2002 and the supplemental statement of the case 
issued in February 2006.  The veteran also referred to the 
in-service back injury during his testimony at the Travel 
Board hearing held in January 2003 and in statements 
submitted throughout the appeal period.

The service medical records currently associated with the 
claims folder are limited to the report of a psychiatric 
examination performed in October 1973 and the report of the 
November 1973 examination for discharge.  Since it is clear 
that additional service medical records were previously of 
record, further development to associate those records with 
the claims folder is in order.

Moreover, while this case is in remand status, the 
originating agency should ensure that the veteran is provided 
all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should attempt to 
locate the veteran's service medical 
records.  If the records can not be 
located, the RO or the AMC should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

6.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is otherwise notified but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


